DETAILED ACTION

1.	Prosecution on the merits of this application is reopened on claims 1-18 considered unpatentable for the reasons indicated below: 
Claim Objections
2.	Claim 3 is objected to because of the following informalities:  Since claim 1 from which claim 3 depends requires “a cover including a channel”, the recitation calling for, “… a first channel …” is vague and/or confusing. It is not clear if the recited “first channel” is an additional channel or the recited channel of claim 1.
Claim Interpretation
3.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

4.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
5.	This application includes one or more claim limitations, see claims 1, 4, 7-11, 15 and 19, that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

Claim limitation
Generic placeholder
Functional language
Claim number
Specification
1
mechanism
a sealant,    an o-ring …
sealing
1,7,9-11 and 15 
[0048] and [0094]
2
mechanism
a clasp …
coupling 
4 and 8
[0068] , [0073] and [0095]
3
mechanism
heat-sink

heat-transfer


19
[0022] , [0070]


Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 102
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

8.	Claim(s) 1-11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tustaniwskyj et al. (“Tustaniwskyj”) USPAT 4,879,629.
Tustaniwskyj discloses in Figs. 1-3 an apparatus, comprising: a module (10/11, see annotated element M1/M2 shown below in Fig. 3) including a semiconductor die (IC chip 11 inherently has at least one semiconductor die, col. 2, lines 50-52); a heatsink (27) coupled to the module and including: a substrate (the lower horizontal portion of 27, see annotated element SUB) and a plurality of protrusions (the protruding fins of element 27); a cover (22) defining a channel (33), the channel being outside of the  module (see Fig. 3, channel(s) 33 are outside of module 10/11), the plurality of protrusions of the heatsink being disposed within the channel (Fig. 3); the cover being disposed around a side portion and a top portion of the plurality of protrusions (cover 22 includes portions covering the top and sides of the ‘fins’ of 27); and a sealing mechanism (e.g. element 20, which is one of the corresponding structures disclosed in the instant application (i.e. "a material") or at least is functionally equivalent to the corresponding structure of the instant application, is shown and taught to be between cover 22 and the module substrate 10 and to contact the latter in order to form a hermetic seal; the details of this construction are discussed in col. 2 line 67 through col. 3 line 8). 
Alternatively, the gasket 25 may be considered to meet the claimed sealing mechanism since it is between the cover 22 and the module substrate 10 and since it contacts substrate 10.  Note that gasket 25 would extend around the perimeter of the device as seen in Fig. 1 and thus would constitute an o-ring which is the same as the corresponding structure of the instant application. 
Re claim 2, Tustaniwskyj discloses wherein the cover (e.g. element 22) includes an inlet opening (e.g. element 22B) and an outlet opening (e.g. element 22C) in fluid communication(col. 3, lines 40-48) with the inlet opening via the channel (33, Fig. 1).  
Re claim 3, Tustaniwskyj discloses wherein the cover is a first cover (e.g. annotated element cvr1 shown in Fig. 3 below) including a first channel (e.g. annotated element CH1), the heatsink is a first heatsink (e.g. annotated element HS1), the first cover and the first heatsink are on a first side of the module, the apparatus, further comprising: a second heatsink cover (e.g. annotated element HS2) coupled to a second side of the module; and a second cover (e.g. annotated element cvr2) including a second channel (e.g. annotated element CH2), the second heatsink being disposed within the second channel.
Re claim 4, Tustaniwskyj discloses wherein the first cover is coupled to the second cover via a coupling mechanism (e.g. clasp 22a, one of the corresponding structures disclosed in the instant application, holding both cvr1 and cvr2 together). 
Re claim 5, Tustaniwskyj discloses wherein the module is a first module (e.g. annotated element M1), the heatsink is a first heatsink (e.g. annotated element HS1), the apparatus further comprising:  a second module (e.g. annotated element M2); a second heatsink (e.g. annotated element HS2) coupled to the second module, the second heatsink having a plurality of protrusions within the channel, the first heatsink and the second heatsink being aligned along the channel (Fig. 3).  
Re claim 6, Tustaniwskyj discloses wherein the plurality of protrusions including at least one protrusion having an end separated from an inner surface of the channel by a gap (e.g. annotated element GP).  
Re claim 7, Tustaniwskyj discloses wherein the sealing mechanism (e.g. element 20) is in contact with the substrate (e.g. annotated element SUB) of the heatsink.  
Re claim 8, Tustaniwskyj discloses a coupling mechanism (32+24+23) one of the corresponding structures disclosed in the instant application) coupling the cover (22) to the substrate (see annotated element SUB) of the heatsink.  
Re claim 9, Tustaniwskyj discloses wherein the sealing mechanism (e.g. element 20) is in contact with at least a portion of the module (Fig. 3).  
Re claim 10, Tustaniwskyj discloses wherein the sealing mechanism (e.g. element 25) includes an o-ring disposed within a groove included in the cover (Fig. 3).  Note that, as aforementioned (see claim 1 above), the gasket 25 would extend around the perimeter of the device as seen in Fig. 1 and thus would constitute an o-ring which is the same as the corresponding structure of the instant application. See also claim 1 above.

Re claim 11, Tustaniwskyj discloses wherein the module is aligned along a first plane, the sealing mechanism is aligned along a second plane, the sealing mechanism is disposed along a perimeter of the module (Fig. 3). Note that the sealing mechanism and the module are located at different planes. 


    PNG
    media_image1.png
    877
    938
    media_image1.png
    Greyscale


9.	Claim(s) 15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishino.
et al. (“Ishino“) US PG-Pub 20140159216.  
Ishino discloses in Fig. 15 an apparatus, comprising a module (e.g. element 4) including a semiconductor die (e.g. element 7); a cover (e.g. element 61) including: a channel (e.g. the space(s) between the fins 60) being in fluid communication with an outside surface of the module (see Fig. 15, the channel contains a refrigerant fluid and is in communication with the outside surface of 13/14 which is part of the module 4; see ¶¶[0127]-[0128] and Figs. 2/12, ¶[0054] which define the components of the module 4), and a plurality of protrusions (e.g. element 60) extending from an inner surface of the cover into the channel (Fig. 15); and a sealing mechanism (e.g. element 62) disposed between the cover and the module and in contact with the module (sealing ring 62, which is the same as the corresponding structure disclosed in the instant application, is shown and taught to be between the cover 61 and module 4 and to contact the module at 13/14 and 16). 
Claim Rejections - 35 USC § 103
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

12.	Claim 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tustaniwskyj in view of Noritake et al. (“Noritake”) US PG-Pub 2011/0316143.
Tustaniwskyj teaches the device structure as recited in the claim. The difference between Tustaniwskyj and the present claim is the recited first and second metals. 
Noritake discloses (see ¶[0112] and Figs. 9b-10 wherein a heatsink (19) includes a first metal (flat portion 19a) and a second metal (straight strip 19b). 
Noritake’s teachings could be incorporated with Tustaniwskyj’s device which would result in the claimed invention. The motivation to combine Noritake’s teachings would be to improve cooling performance (¶[0125]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Noritake to arrive at the claimed invention.
13.	Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tustaniwskyj in view of Grassman et al. (“Grassman”) US PG-Pub 2018/0082925.
Tustaniwskyj teaches the device structure as recited in the claim. The difference between Tustaniwskyj and the present claim is the recited dual-sided module. 
Grassman discloses in Fig. 2 wherein the module is a dual-sided module including a direct bonded metal substrate (¶[0079]).
Grassman’s teachings could be incorporated with Tustaniwskyj’s device which would result in the claimed invention. The motivation to combine Grassman’s teachings would be to achieve highly efficient cooling performance (¶[0011]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Grassman to arrive at the claimed invention.
Re claim 14, Grassman discloses in Fig. 2 a module including a direct bonded metal substrate ¶[0079]) in contact with a semiconductor die (e.g. element 102), the direct bonded metal substrate includes a dielectric layer (e.g. element 112) disposed between a pair of metal layer (e.g. element 114/116).
14.	Claim 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino
in view of Walcyzk et al. (“Walcyzk”) US PG-Pub 2019/0096785.
Ishino teaches the device structure as recited in the claim. The difference between Ishino and the present claim is the recited gap. 
Walcyzk discloses in Figs. 1-2 wherein an end of at least one of the plurality of protrusions (180B) is separated from a surface of the module by a gap (void 170, ¶[0042])
Walcyzk’s teachings could be incorporated with Ishino’s device which would result in the claimed invention. The motivation to combine Walcyzk’s teachings would be to allow the flow of gaseous fluid within the void and facilitate the communication of working fluid with the cooler portion of the chamber as taught by Walcyzk (¶[0047]). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Walcyzk to arrive at the claimed invention.
15.	Claims 17 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ishino
in view of Tustaniwskyj.
Ishino teaches the device structure as recited in the claim. The difference between Ishino and the present claim is the recited inlet and outlet openings. 
Tustaniwskyj discloses wherein a cover (e.g. element 22) includes an inlet opening (e.g. element 22B) and an outlet opening (e.g. element 22C) in fluid communication with the inlet opening via the channel (e.g. element 33, Fig. 1).  
Tustaniwskyj’s teachings could be incorporated with Ishino’s device which would result in the claimed invention. The motivation to combine Tustaniwskyj’s teachings would be to allow liquid to enter the channels through an input port and pass in the channels past the heat sinks removing heat from them and exit through an output port (col. 3, lines 43-48). Therefore, it would have been obvious to one skilled in art before the effective filing of the claimed invention was made to incorporate Tustaniwskyj to arrive at the claimed invention.
Re claim 18, Tustaniwskyj discloses wherein the cover (e.g. element 22) includes an inlet opening (e.g. element 22B) and an outlet opening (e.g. element 22C) in fluid communication with the inlet opening via the channel (e.g. element 33, Fig. 1), the module is a first module (e.g. annotated element M1), the apparatus, further comprising:  a second module (e.g. annotated element M2), the first module and the second module being aligned along the channel between the inlet opening and the outlet opening (Figs. 1 and 3).  

Allowable Subject Matter
16.	Claims 19-21 are allowed.
17.	The following is a statement of reasons for the indication of allowable subject matter:  
Grassman, a closely related art, teaches a semiconductor die encapsulated in a molding material within a module; a lead coupled to the module; a direct bonded metal substrate having an inner surface electrically coupled to the semiconductor die; and a cover around at least a portion of the module. However, claim 19 and its dependent claims 20-21 also require a heat-transfer mechanism being disposed within a channel of the cover between a wall of the cover and the module and such that at least a portion of the module is exposed outside of the cover. 

  Conclusion
18.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US PG-Pub 2014/0327128 to Yoo et al. teaches a cooling system for molded modules.
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ahmed Sefer whose telephone number is (571)272-1921.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571)270-3035.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/AHMED N SEFER/Primary Examiner, Art Unit 2893                                                                                                                                                                                           



 
/YARA B GREEN/Supervisor Patent Examiner, Art Unit 2893